IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38870

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 344
                                                )
       Plaintiff-Respondent,                    )     Filed: February 1, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
CORY R. HOLTAN,                                 )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                and MELANSON, Judge

PER CURIAM
       Cory R. Holtan pled guilty to failure to register as a sex offender. Idaho Code § 18-8309.
The district court sentenced Holtan to a unified term of ten years, with one year determinate.
Holtan filed an Idaho Criminal Rule 35 motion, which the district court denied. Holtan appeals.
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the


                                               1
record, including the new information submitted with Holtan’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Holtan’s Rule
35 motion is affirmed.




                                              2